Lindsay, J.
The recognizance in this case is defective, and the court can not entertain the appeal. There is neither the name of an offense recited in the recognizance, nor is there a state of facts set forth in it which constitutes an offense defined by the Criminal Code. The recognizance calls upon the defendant to answer to a charge of “ illegal marking,” without stating what was marked. “ Illegal marking ” of the property of another might be done without necessarily committing a penal offense. “ Illegal marking ” is not the name of any offense known to the penal law. If it were so, to mark another person’s goods and chattels of any kind, or character, would subject a party to a penal prosecution, when he might have committed only a trespass. And every trespass is not a penal offense. The appeal is dismissed.
Dismissed.